 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                   Western District of Texas


 Case number (if known):                                            Chapter        11                                                        ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               5401 Montoya Dr. El Paso Texas, LLC



   2. All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   8      2 – 4     5       6   2   2    6   0
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                   5401 Montoya Dr
                                                  Number            Street                                         Number         Street



                                                                                                                   P.O. Box
                                                   El Paso, TX 79932-2410
                                                  City                                      State   ZIP Code
                                                                                                                   City                                State     ZIP Code

                                                   El Paso                                                         Location of principal assets, if different from principal
                                                  County                                                           place of business


                                                                                                                   Number         Street




                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
Debtor      5401 Montoya Dr. El Paso Texas, LLC                                                                    Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ✔ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑
                                                ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ❑None of the above
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                    6     2   3    9

   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A     ✔
                                                ❑    Chapter 11. Check all that apply:
     debtor as defined in § 1182(1) who
     elects to proceed under subchapter V of           ✔
                                                       ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ✔
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ❑No
      or against the debtor within the last 8   ✔Yes. District
                                                ❑                  Western District of Texas             When 11/2/2020        Case number 20-31151
      years?                                                                                                  MM / DD / YYYY

     If more than 2 cases, attach a separate               District Western District of Texas             When 8/29/2020         Case number 20-30966
     list.                                                                                                      MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                    Relationship

                                                           District                                                              When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
Debtor      5401 Montoya Dr. El Paso Texas, LLC                                                                   Case number (if known)
           Name


  11. Why is the case filed in this      Check all that apply:
      district?
                                         ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                         ❑
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have        ✔ No
                                         ❑
      possession of any real property
      or personal property that needs
                                         ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                    ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard?


                                                    ❑   It needs to be physically secured or protected from the weather.
                                                    ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                        example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                    ❑   Other
                                                    Where is the property?
                                                                              Number          Street




                                                                              City                                            State      ZIP Code
                                                   Is the property insured?
                                                    ❑No
                                                    ❑Yes.        Insurance agency
                                                                 Contact name
                                                                 Phone

         Statistical and administrative information

      13. Debtor’s estimation of         Check one:
          available funds?               ❑Funds will be available for distribution to unsecured creditors.
                                         ✔After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                         ❑
      14. Estimated number of            ✔ 1-49 ❑ 50-99
                                         ❑                                    ❑ 1,000-5,000 ❑ 5,001-10,000                ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                      ❑ 100-199 ❑ 200-999                  ❑ 10,001-25,000                             ❑ More than 100,000

      15. Estimated assets                ❑    $0-$50,000                        ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                          ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                          ✔
                                          ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                          ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
Debtor      5401 Montoya Dr. El Paso Texas, LLC                                                                       Case number (if known)
           Name




                                            ❑    $0-$50,000                            ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
      16. Estimated liabilities
                                            ❑    $50,001-$100,000                      ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                            ✔
                                            ❑    $100,001-$500,000                     ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                            ❑    $500,001-$1 million                   ❑   $100,000,001-$500 million                  ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                    for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
          debtor                                     I have been authorized to file this petition on behalf of the debtor.

                                                     I have examined the information in this petition and have a reasonable belief that the information is true and
                                                     correct.

                                                I declare under penalty of perjury that the foregoing is true and correct.

                                                    Executed on     02/01/2021
                                                                    MM/ DD/ YYYY



                                                ✘ /s/ Benjamin Joe Giron                                                 Printed name
                                                                                                                                           Benjamin Joe Giron
                                                    Signature of authorized representative of debtor


                                                    Title                      Sole Member



      18. Signature of attorney
                                                ✘                        /s/ Timothy V. Daniel                           Date 02/01/2021
                                                                                                                                   MM/ DD/ YYYY
                                                    Signature of attorney for debtor



                                                     Timothy V. Daniel
                                                    Printed name

                                                     Timothy V. Daniel, PC
                                                    Firm name

                                                     603 Mississippi Ave.
                                                    Number          Street


                                                     El Paso                                                                 TX               79902
                                                    City                                                                     State            ZIP Code



                                                     (915) 487-0072                                                           tim@timvdaniel.com
                                                    Contact phone                                                             Email address



                                                     24052043                                                                 TX
                                                    Bar number                                                                State




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                            WESTERN DISTRICT OF TEXAS
                                                                  EL PASO DIVISION

IN RE: 5401 Montoya Dr. El Paso Texas, LLC                                                   CASE NO

                                                                                             CHAPTER 11




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       02/01/2021              Signature                                  /s/ Benjamin Joe Giron
                                                                          Benjamin Joe Giron, Sole Member
5401 Montoya Dr. El Paso
Texas, LLC
5401 Montoya Dr
El Paso, TX 79932-2410



El Paso National Mortgage,
LLC
444 Executive Center Blvd Ste 240
El Paso, TX 79902-1039



Robert R. Feuille
201 E Main Dr Ste 1100
El Paso, TX 79901-1340




Internal Revenue Service
Po Box 7346
Philadelphia, PA 19101-7346




Joe T. Meraz
c/o James W. Brewer
Kemp Smith LLP
Po Box 2800
El Paso, TX 79999-2800


Texstar Escrow, LLC
5809 Acacia Cir
El Paso, TX 79912-4859




United States Trustee
615 E. Houston Suite 533
San Antonio, TX 78205




William Ehrlich
The Ehrlich Law Firm
444 Executive Center Blvd Ste 240
El Paso, TX 79902
                                                  United States Bankruptcy Court
                                                       Western District of Texas

In re   5401 Montoya Dr. El Paso Texas, LLC                                                       Case No.
                                                                         Debtor(s)                Chapter                    11



                                       CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or recusal, the
undersigned counsel for 5401 Montoya Dr. El Paso Texas, LLC                 in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of the
corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:




✔
❑   None [Check if applicable]




             02/01/2021                                          /s/ Timothy V. Daniel
Date                                             Timothy V. Daniel
                                                 Signature of Attorney or Litigant
                                                 Counsel for 5401 Montoya Dr. El Paso Texas, LLC
                                                 Bar Number: 24052043
                                                 Timothy V. Daniel, PC
                                                 603 Mississippi Ave.
                                                 El Paso, TX 79902
                                                 Phone: (915) 487-0072
                                                 Email: tim@timvdaniel.com




                                                                         1
                                 UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TEXAS
                                                  EL PASO DIVISION

                                                                  §
 冊RE:                                                             §
5畑l Montoya m田Paso鴫xas, LLC                                       §    Ca8eN0.
                                                                  §
                           Debto「(S)                              §   Chapte「


                                     DECLARAV10N FOR ELECTRONIC FILING OF
                                     PTCY PETI¶ON AND舶ASTER MAIL賞NG LIST (MATRIX)

陣しRT I: DEC!」1RA¶ON OF PETITIONER:

As an individuaI debtor in this case, O「 aS the individuaI author巌ed to act on behalf of the corporation, Pa巾e「ship, O川mited
Iiab硝ty company seeking bank「uptcy 「e=ef in this case, l he「eby request relief as, Or On behaIf of, the debto「 in accordance
With the chapter of title = , United States Code, SPeC桶ed in肌e petition to be fiIed electronica=y in細S CaSe言have 「ead the
info「mation provided in the pe輔on and in the Iists of creditors to be綱ed eIect「onica=y in踊s case and川EREBY
DECしARE UNDER PENALTY OF PERJURY that the infomation p「ovided the「ein, aS Well as the social secu「fty information
discIosed in thlS document言S true and cor「ect.同nde「Stand that踊S Decla輪tion is to be filed w柵the Bankruptcy Court
Within five (5) business day§ afte「 the petition and Iists of creditors have been filed electronica=y. l understand that a failu「e
to file the signed o「iginal of佃S Decla「ation w用resし亜in the dismissal of my case.



□   pn小柄o/udeわr Chapter 7 /ndiv胸ua/ Pe海one購whose debts a伯phmaI砂COnSumer debls十〇
       1 am a面白dividual whose debts are prima「ily consume「 debts and who has chosen to file under chapte「 7. l am
       awa「e tha= may p「oceed unde「 chapter 7. 11. 12, O「 13 oftitle出, United States Code, understand the 「elief
       available unde「 each chapte「. and choose to p「oceed under chapte「 7.



宙∴仲n/y inc/ude ffpetitioner /S a COIPO個めn, Pa伽e購h佃Or伽ifed /iabf砂compa勅‑
       1 hereby fし而he「 decia「e …der penafty of pe申ry that同ave been authorized to file the petition and =sts of
       Credito「s on behalf of the debto「 in this case.



Date O2IOII2021


                            Sole Membe〇
                            日N N0. 82̲4562260




PART II: DECLARAJ看ON OF A「「ORNEY:

1 declare UNDER PENALTY OF PERJURY that: (1) l w紺give the debto「(S) a copy of a" documents 「efe「enced by Par=
herein which are filed with the United States Bank「uptcy Court; and (2〉 l have infomed the debto「(S)言f an individual with

Prima「時consume「 debts, tha              She may                  Chapte「 7, 11, 12‑ O「 13 oftitIe =, United Sfates Code, and
have explained the re=ef avail


Date O2IOII2021
                            Timothy V. DanieI
                            A競O 「 ney
